DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jon et al. (US 2006/0237080).
Jon discloses a method of making an encapsulated microfluidic package, the method comprising: 
functionalizing (plasma treatment) a portion of a device (12) to provide a first bonding surface comprising a first reactive group (plasma treatment of surface 12), wherein the device comprises an active area (area where proteins are immobilized) and an inactive area (area where proteins are not immobilized), and wherein the active area comprises one or more capture probes (proteins are immobilized on the surface 20); 
functionalizing a lid (fig. 1, ref. 16) to provide a second bonding surface (legs of the lid which contact the plasma treated first bond surface of the device) comprising a second reactive group (para 54,63 states the structure 12 and 16 are covalently bonded together as both surfaces are oxygen plasma treated surfaces), wherein the lid comprises a recess, an upper surface, and the second bonding surface disposed on a lower surface of the lid (see fig. 1, ref. 16, bottom surface of legs are the second bonding surface of the lid), wherein the recess is configured to be disposed above the active area (see fig. 1), and wherein the second reactive group is configured to react with the first reactive group (covalently bonds are formed between the first and second reactive groups; para 54, 63); and 
attaching the second bonding surface of the lid to the first bonding surface of the device, thereby forming a first fluidic seal, wherein the first fluidic seal results from a reaction between the first and second reactive groups and wherein the first fluidic seal is formed in the presence of the one or more capture probes (fig. 1, step V, positioning the microfluid channel on top of the patterned substrate; par 63).  
Regarding claim 2, the method of claim 1, further comprising, prior to the attaching step: functionalizing the inactive area of the device to provide a protected surface comprising a protecting group (protect patterns via the PDMS stamp during plasma treatment (para 63).  

Regarding claim 3, Jon discloses a method of making an encapsulated microfluidic package, the method comprising: 
attaching a device (14) to a cradle (12), wherein the device comprises an active area (area where cells are provided in fig. 1) and an inactive area (area where cells are not provided, see fig. 1 step vi), and wherein the active area comprises one or more capture probes (see fig. 1, step vi);
functionalizing a portion of the cradle to provide a first bonding surface comprising a first reactive group (plasma treatment of exposed regions); 
functionalizing a lid to provide a second bonding surface comprising a second reactive group, wherein the lid (16) comprises a recess, an upper surface, and the second bonding surface disposed on a lower surface of the lid (see fig. 1, step V which shows lid 16 having a recess an upper surface and second bonding surface (legs)), wherein the recess is configured to be disposed above the active area (the recess is positioned above where the probes (cells are located)), and wherein the second reactive group is configured to react with the first reactive group (covalent bonds are formed); and 
attaching the second bonding surface of the lid (legs of 16) to the first bonding surface of the cradle (12), thereby forming a first fluidic seal (see fig. 1, step vi), wherein the first fluidic seal results from a 42Attorney Reference No. SD13787.3 DIVreaction between the first and second reactive groups (covalent bonds, para 63) and wherein the first fluidic seal is formed in the presence of the one or more capture probes (BSA/FN cells).  
Regarding claim 4, the method of claim 3, further comprising: functionalizing a portion of a device to provide a third bonding surface (a third bond surface can be just a different surface than the first or second surface) comprising a third reactive group (claim 4 does not preclude the third reactive group be different than the first or second reactive group; in this instance the third reactive group is the same as the first or second reaction group for claim interpretation), wherein the third reactive group is configured to react with the second reactive group; and/or functionalizing a portion of the inactive area of the device to provide a protected surface comprising a protecting group (PDMS surface of 10).  
Regarding claim 5, Jon discloses a method of making an encapsulated microfluidic package, the method comprising: 
forming at least two pillars (surface of device 12 has depressed pillars formed between the polymer 14 as seen in step iii and iv) on an inactive area (area where proteins are not immobilized) of a device (12), wherein the at least two pillars surround an active area (area where proteins are immobilized) of the device (12); 
functionalizing a portion of each of the at least two pillars to provide a first bonding surface including a first reactive group (plasma treatments of surface of depressed pillar of device 12; para 63); 
functionalizing a cover and/or a lid to provide a second bonding surface (underside of cover 16 is plasma treated; para 63) comprising a second reactive group (para 63), wherein the second reactive group is configured to react with the first reactive group (covalent bond formed when cover is placed upon device 12); and 
attaching the second bonding surface of the cover to the first bonding surface of the pillar (cover is placed on the device 12 and a covalent bond is formed; para 63), thereby providing a lid having a recess disposed above the active area and forming a first fluidic seal (para 63), wherein the first fluidic seal results from a reaction between the first and second reactive groups (para 63).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797